Title: To John Adams from Benjamin Stoddert, 21 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 21 August 1799

I do myself the honor to enclose a Letter to Joseph Whitmore, covering his Warrant as a Sailing Master in the Navy, which will require your signature, should you think fit that the Appointment should be made.
He is well recommended by the letters enclosed—and is wanted for the ship Warren.
I have the honor to be, with the / greatest respect & esteem, sir, / your most obedt. servt.

Ben Stoddert